People v Sanford (2015 NY Slip Op 06024)





People v Sanford


2015 NY Slip Op 06024


Decided on July 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2015

Gonzalez, P.J., Friedman, Renwick, Moskowitz, Clark, JJ.


15672 30149/13

[*1] The People of the State of New York,	SCID Respondent, 
vRaymond Sanford, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Nicholas Schumann-Ortega of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Robert M. Mandelbaum, J.), entered September 16, 2013, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People presented clear and convincing evidence supporting the assessment of 20 points under the risk factor for number of victims (see People v Mingo, 12 NY3d 563 [2009]). Defendant's plea covered similar and related conduct committed against at least one additional victim, which supported the hearing court's finding that there were two victims for purposes of this risk factor. The additional conduct was uncharged, but was reflected in a reliable police report (see People v Epstein, 89 AD3d 570 [1st Dept 2011]; People v Johnson, 77 AD3d 548 [1st Dept 2010], lv denied 16 NY3d 705 [2011]).
The court providently exercised its discretion in declining to grant a downward departure to level one, since the alleged mitigating factors were outweighed by, among other things, defendant's repeated acts of subjecting women who lived in his building to sexual contact, and his extensive criminal record (see generally People v Gillotti, 23 NY3d 841, 861 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2015
CLERK